Citation Nr: 0735356	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for tooth and gum 
disease, to include as due to an undiagnosed illness.

2. Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

5. Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992, which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claims of 
entitlement to service connection for hearing loss, PTSD, bad 
teeth and gums, joint pain, and hair loss.  The veteran 
perfected a timely appeal of this determination to the Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
August 23, 2007.  However, the veteran failed to report to 
the hearing.  As the record does not contain further 
explanation as to why the veteran failed to report to the 
hearing, or any additional requests for an appeals hearing, 
the Board deems the veteran's request for an appeals hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1. There is no current tooth and gum disease related to 
service or due to an undiagnosed illness.

2. There is no current psychiatric disability, including 
PTSD.

3. There is no current hearing loss disability.

4. There is no chronic hair loss condition related to service 
or due to undiagnosed illness.

5. There is no objective indication of chronic joint pain 
disability.


CONCLUSIONS OF LAW

1. Tooth and gum disease was not incurred or aggravated in 
service, and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317, 3.655(b) (2007).

2. A psychiatric condition, to include PTSD, was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a), 4.9 
(2007).

3. Hearing loss was not incurred or aggravated in service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

4. A hair loss disability was not incurred or aggravated in 
service, and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317, 3.655(b) (2007).

5. A joint pain disability was not incurred or aggravated in 
service, and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317, 3.655(b) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, September 
2002 and October 2004 letters to the veteran from the Agency 
of Original Jurisdiction (AOJ) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.  These letters also included specific 
information for submitting evidence for Gulf War undiagnosed 
illness claims, and a form for information in support of a 
claim for service connection for PTSD, which the veteran was 
asked to complete and return to the RO.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in October 2004.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in October 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
compensation and pension examination, and written statements 
from the veteran and his representative.  The Board notes 
that a July 2006 VA report indicates that the veteran had 
been scheduled for VA audio, Gulf War, PTSD, and joints 
examinations, but that the veteran had failed to report to 
such examinations.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.




II. Service Connection

The veteran argues that he is entitled to service connection 
for joint pain, tooth and gum disease, an acquired 
psychiatric disability, including PTSD, hearing loss, and 
hair loss.  Specifically, the veteran argues that these 
conditions are the result of his service in the Southwest 
Asia theater of operations during the Persian Gulf War.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In the instant case, service medical records do not reflect 
complaints of or treatment for tooth and gum disease, 
psychiatric problems, hearing loss, and hair loss.  On 
February 20, 1992 separation examination, the veteran was 
noted to have had a normal clinical evaluation of the head, 
face, and scalp, ears, upper and lower extremities, and a 
normal psychiatric evaluation, and dental examination was 
noted to be acceptable.  No tooth and gum disease, or 
psychiatric, hearing loss, or hair loss conditions were 
noted.  For significant or interval history, it was noted 
that the veteran was advised to see sick call about his back 
and knees.  In his February 20, 1992 report of medical 
history, the veteran indicated that he did not have and had 
never had hearing loss, severe tooth or gum trouble, 
depression or excessive worry, or nervous trouble of any 
sort.  The veteran reported a history of swollen or painful 
joints, and it was noted that the veteran complained of 
problems with his knees hurting after running or walking a 
lot.

A July 1992 VA note indicates that the veteran underwent a 
psychological assessment.  It was noted that an Axis II 
diagnosis was suggested by the veteran's profile.

A November 1992 VA mental health clinic note indicates that 
psychiatric diagnosis at that time was deferred.

The post-service record contains no records of treatment for 
joint pain, tooth and gum disease, hearing loss, or hair 
loss.

The veteran was afforded a VA medical examination in December 
2002.  Dental examination revealed fillings in approximately 
half of the teeth that the veteran had, and that the veteran 
otherwise had good dental hygiene.  Examination of the joints 
revealed the following: no apparent joint edema or swelling; 
full range of motion in all upper extremities; and no 
swelling, effusion, tenderness, muscle spasm, joint laxity, 
atrophy, or fibrous or bony residual fracture in any joint.  
On psychiatric examination, the veteran's behavior, 
comprehension, coherence, response, and emotion reactions 
were all within normal limits, he showed no signs of tension 
during the examination, and he was felt to be capable of 
managing his own benefit payments in his own best interest 
without any restriction whatsoever.  The veteran was 
diagnosed as having multiple joint pains, multiple caries, 
hearing loss, tinnitus, and hair loss, probably normal adult 
pattern baldness.

A July 2006 VA report indicates that the veteran had been 
scheduled for VA audio, Gulf War, PTSD, and joints 
examinations, but that the veteran had failed to report to 
examinations twice, and had cancelled appointments once.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for tooth and gum disease, an acquired psychiatric 
disability, including PTSD, hearing loss, hair loss, and 
joint pain.

Service medical records are negative for any indication of 
tooth and gum disease, and there is no other indication in 
the medical evidence that tooth and gum disease began in 
service or are related to service in any way.  Also, on 
December 2002 VA examination, the veteran was found to have 
fillings in approximately half of the teeth that he had and 
otherwise to have good dental hygiene, and he was diagnosed 
as having multiple caries.  As the only dental problems noted 
in the medical record are related to a diagnosis of multiple 
caries, there is no indication in the medical record of 
chronic tooth and gum disease disability due to an 
undiagnosed illness.

With respect to an acquired psychiatric disability, including 
PTSD, the record does not establish that the veteran has any 
current psychiatric disability.  There is no diagnosis of or 
treatment for any such condition noted in the medical record, 
with the veteran noted to have had an Axis II diagnosis in 
July 1992, and to have had an essentially normal psychiatric 
examination in December 2002.  In this regard, the Board 
notes that Axis II diagnoses pertain to personality 
disorders, and that personality disorders are not compensable 
disabilities, and may not be service-connected without a 
showing of superimposed chronic acquired psychiatric 
disability.  See 38 C.F.R. §§ 3.303(c), 4.9; see also the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 37.  
Furthermore, the veteran has not identified any in-service 
PTSD stressor, despite requests from the RO to do so.

With respect to hearing loss, there is no indication either 
that the veteran incurred any hearing loss in service, or 
that veteran currently has a hearing loss disability for VA 
purposes under the criteria of 38 C.F.R. § 3.385.

With respect to the veteran's claim of hair loss, the only 
medical evidence of hair loss in the record is that contained 
in the December 2002 VA examination, where the veteran was 
diagnosed as having hair loss, probably normal adult pattern 
baldness.  The record thus does not reflect a chronic 
disability involving hair loss due to undiagnosed illness.

With respect to the veteran's claims of joint pain, the Board 
acknowledges that the veteran reported a history of knee pain 
at the time of his separation examination.  The Board also 
acknowledges that the veteran reported multiple joint pains 
on December 2002 VA examination, leading to a diagnosis of 
multiple joint pains.  The Board furthermore recognizes that 
joint pain is a sign or symptom that may be a manifestation 
of undiagnosed illness.

However, the record does not reflect any objective indication 
of chronic disability, as it does not reflect objective 
evidence of joint pain disability perceptible to a physician, 
or evidence of any non-medical indicators capable of 
independent verification.  Although subjective complaints of 
joint pain were acknowledged on December 2002 VA examination, 
the only objective findings made by the VA examiner were that 
there was no apparent joint edema or swelling, and there was 
full range of motion in all upper extremities with no 
swelling, effusion, tenderness, muscle spasm, joint laxity, 
atrophy, fibrous or bony residual fracture noted in any 
joint.  Thus, while the record reflects subjective complaints 
of joint pain, it completely lacks any objective indication 
of chronic disability.  Furthermore, subjective complaints of 
pain alone do not constitute a disability for service 
connection purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The Board notes that he veteran 
had been scheduled for a subsequent VA joints examination, at 
which time any objective indications of chronic disability or 
functional impairment due to joint pain could have been 
observed, but that he failed to show for such examination.

Finally, the Board notes the veteran's assertions in his 
November 2003 notice of disagreement that the December 2002 
VA examination was inadequate.  However, the Board also notes 
that the veteran was scheduled for subsequent VA audio, Gulf 
War, PTSD, and joints examinations, but failed to report to 
such examinations.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim is rated based on the evidence 
of record.  38 C.F.R. § 3.655(b).

Based on the current evidence of record, the Board finds that 
current tooth and gum disease, acquired psychiatric 
disability including PTSD, hearing loss, hair loss, and joint 
pain were not incurred in service, and that the record 
reflects no objective indications of chronic disability 
resulting from undiagnosed illness.  Accordingly, service 
connection is not warranted for tooth and gum disease, 
acquired psychiatric disability including PTSD, hearing loss, 
hair loss, or joint pain.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.








ORDER

1. Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness, is denied.

2. Entitlement to service connection for tooth and gum 
disease, to include as due to an undiagnosed illness, is 
denied.

3. Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, is denied.

4. Entitlement to service connection for hearing loss is 
denied.

5. Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


